DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  
Claim 5, line 4: “0°C” should read --0° C--; and
Claim 12, line 4: “0°C” should read --0° C--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall, JR. et al., US 10188280, herein referred to as "Wall".
Regarding claim 1, Wall discloses a tissue eradication method for at least partially eradicating a target tissue (Col. 1, lines 38-45), comprising: reducing the temperature of a cold fluid (Figure 21: cold fluid 41) to a target temperature or target temperature range (Figure 18: cold fluid source 18 and Col. 8, lines 34-59); inserting a cannulated device shaft (Figure 18: cannula 2) of a tissue eradication device (Figure 18: device 101) into the target tissue (Col. 2, lines 7-16); and inducing apoptosis in the target tissue by injecting the cold fluid from the cannulated device shaft of the tissue eradication device into the target tissue (Col. 8, line 61 – Col. 9, line 19).
Regarding claim 5, Wall discloses the tissue eradication method of claim 1 wherein reducing the temperature of the cold fluid to the target temperature or target temperature range comprises reducing the temperature of the cold fluid to the target temperature or target temperature range of from about -21.12° C to about 0° C (Col. 8, lines 40-42). 
Regarding claim 8, Wall discloses the tissue eradication method of claim 1 further comprising providing a pump in fluid communication with the cannulated device shaft of the tissue eradication device (Col. 8, lines 42-46), providing a cold fluid container (Figure 18: cold fluid source 38) in fluid communication with the pump and providing a supply of the cold fluid (Figure 21: cold fluid 41) in the cold fluid container (Col. 8, lines 34-50), and wherein injecting the cold fluid from the cannulated device shaft of the tissue eradication device into the target tissue comprises pumping the cold fluid from the cold fluid container through the cannulated device shaft into the target tissue (Col. 8, lines 34-50 and Col. 9, lines 2-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 9-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Babaev, US 20100076350, herein referred to as "Babaev".
Regarding claim 2, Wall discloses the tissue eradication method of claim 1, but does not explicitly disclose a tissue eradication method further comprising vibrating the cannulated device shaft of the tissue eradication device simultaneous with injecting the cold fluid from the cannulated device shaft of the tissue eradication device into the target tissue.
However, Babaev discloses a tissue eradication method ([0013]) comprising vibrating (Figure 1: ultrasound transducer 20 and [0021]) the cannulated device shaft (Figure 1: shaft 40) of the tissue eradication device (Figure 1) simultaneous with injecting the cold fluid from the cannulated device shaft of the tissue eradication device into the target tissue (Figure 3 and [0032] and [0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Wall so that the shaft vibrates as taught by Babaev to create cavitations within the fluid or the tissue (Babaev [0032]).
Regarding claim 3, Wall in view of Babaev discloses the tissue eradication method of claim 2, and Babaev further discloses a method wherein vibrating the cannulated device shaft of the tissue eradication device comprises vibrating (Figure 1: ultrasound transducer 20 and [0021]) the cannulated device shaft (Figure 1: shaft 40) at a vibration or reciprocation frequency within a range of about 2,000-10,000 cycles/min ([0022]: about is interpreted broadly and hz = cpm/60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Wall so that the shaft vibrates within a frequency range of about 2,000-10,000 cycles/min as taught by Babaev to treat spider veins and other tissue or skin disorders (Babaev [0022]).
Regarding claim 4, Wall in view of Babaev discloses the tissue eradication method of claim 3, and Babaev further discloses a method wherein vibrating the cannulated device shaft at the vibration or reciprocation frequency within the range of about 2,000-10,000 cycles/min comprises vibrating (Figure 1: ultrasound transducer 20 and [0021]) the cannulated device shaft (Figure 1: shaft 40) at the vibration or reciprocation frequency of about 7,000 cycles/min ([0022]: about is interpreted broadly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Wall so that the shaft vibrates at a frequency of about 7,000 cycles/min as taught by Babaev to treat spider veins and other tissue or skin disorders (Babaev [0022]).
Regarding claim 9, Wall discloses a tissue eradication method for at least partially eradicating a target tissue (Col. 1, lines 38-45), comprising: reducing the temperature of a device shaft on a tissue eradication device to a target temperature or target temperature range (Col. 9, lines 41-44); and inducing apoptosis in the target tissue by contacting the target tissue with the device shaft (Col. 9, line 59 – Col. 10, line 8). Wall does not explicitly disclose a method comprising vibrating the device shaft.
However, Babaev discloses a tissue eradication method ([0013]) comprising vibrating (Figure 1: ultrasound transducer 20 and [0021]) the device shaft (Figure 1: shaft 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Wall so that the shaft vibrates as taught by Babaev to create cavitations within the fluid or the tissue (Babaev [0032]).
Regarding claim 10, Wall in view of Babaev discloses the tissue eradication method of claim 9, and Babaev further discloses a method wherein vibrating the device shaft comprises vibrating (Figure 1: ultrasound transducer 20 and [0021]) the device shaft (Figure 1: shaft 40) at a vibration or reciprocation frequency within a range of about 2,000-10,000 cycles/min ([0022]: about is interpreted broadly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Wall so that the shaft vibrates within a frequency range of about 2,000-10,000 cycles/min as taught by Babaev to treat spider veins and other tissue or skin disorders (Babaev [0022]).
Regarding claim 11, Wall in view of Babaev discloses the tissue eradication method of claim 10, and Babaev further discloses a method wherein vibrating the device shaft at the vibration or reciprocation frequency within the range of about 2,000-10,000 cycles/min comprises vibrating (Figure 1: ultrasound transducer 20 and [0021]) the device shaft (Figure 1: shaft 40) at the vibration or reciprocation frequency of about 7,000 cycles/min ([0022]: about is interpreted broadly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Wall so that the shaft vibrates at a frequency of about 7,000 cycles/min as taught by Babaev to treat spider veins and other tissue or skin disorders (Babaev [0022]).
Regarding claim 12, Wall in view of Babaev discloses the tissue eradication method of claim 9, and Wall further discloses a method wherein reducing the temperature of the device shaft on the tissue eradication device to the target temperature or target temperature range comprises reducing the temperature of the device shaft on the tissue eradication device to the target temperature or target temperature range of from about -21.12° C to about 0° C (Col. 9, lines 44-47). 
Regarding claim 13, Wall in view of Babaev discloses the tissue eradication method of claim 9, and Wall further discloses a method wherein reducing the temperature of the device shaft on the tissue eradication device to the target temperature or target temperature range (Col. 9, lines 41-44) comprises placing at least one cold temperature source (Figure 23: cold temperature source 44) in thermal communication with the device shaft (Col. 9, lines 41-44).
Regarding claim 15, Wall in view of Babaev discloses the tissue eradication method of claim 9, and Wall further discloses a method wherein reducing the temperature of the device shaft on the tissue eradication device to the target temperature or target temperature range (Col. 9, lines 41-44)comprises reducing the temperature of the device shaft having an expanded basket cannula with a plurality of outwardly-extending tissue separation members (Figure 24: tissue separating members 24) to the target temperature or target temperature range (Col. 9, line 41 – Col. 10, line 8).
Regarding claim 19, Wall discloses a tissue eradication system for at least partially eradicating a target tissue (Col. 1, lines 38-45), comprising: a tissue eradication device (Figure 18: device 101) including: a gripping portion (Figure 18: cannula base 6 and Col. 5, lines 52-58); a device shaft (Figure 18: cannula 2) extending from the gripping portion (Figure 18: cannula 2 extends from cannula base 6); and a cold temperature source (Figure 18: cold fluid source 38) disposed in thermal contact with the device shaft (Col. 8, lines 42-61), the cold temperature source configured to reduce the temperature of the device shaft to a selected target temperature or target temperature range (Col. 8, lines 40-61). Wall does not explicitly disclose a tissue eradication system comprising a tissue eradication device including a vibratory motor disposed in contact with at least one of the gripping portion and the device shaft for vibration of the device shaft.
However, Babaev discloses a tissue eradication system ([0013]) comprising a vibratory motor (Figure 1: ultrasound transducer 20) disposed in contact with at least one of the gripping portion and the device shaft ([0021]) for vibration of the device shaft (Figure 1: shaft 40). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Wall so that the shaft vibrates as taught by Babaev to create cavitations within the fluid or the tissue (Babaev [0032]).
Regarding claim 20, Wall in view of Babaev discloses the tissue eradication system of claim 19, and Wall further discloses a system wherein the cold temperature source (Figure 18: cold fluid source 38) comprises a cold fluid container configured to contain a supply of cold fluid(Figure 21: cold fluid 41 and Col. 8, lines 34-50).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Buttar et al., US 10779886, herein referred to as "Buttar".
Regarding claim 6, Wall discloses the tissue eradication method of claim 1 including injecting the cold fluid from the cannulated device shaft of the tissue eradication device into the target tissue (Col. 8, line 61 – Col. 9, line 19). Wall does not explicitly disclose a method that comprises injecting tumescent fluid, hypertonic saline solution, epinephrine solution, liposuction infiltration fluid or lactated ringer's solution from the cannulated device shaft into the target tissue.
However, Buttar teaches a method that comprises injecting tumescent fluid, hypertonic saline solution (Col. 5, lines 46-15), epinephrine solution, liposuction infiltration fluid or lactated ringer's solution from the cannulated device shaft into the target tissue (Figure 1: shaft 116 and Col. 5, lines 38-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Wall so that the fluid that is injected is hypertonic saline solution as taught by Buttar to facilitate enhanced delivery of energy to the target tissue area (Buttar Coo. 5, lines 46-51).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Wall (Figures 18-22) in view of Embodiment B of Wall (Figure 23).
Regarding claim 7, Embodiment A of Wall discloses the tissue eradication method of claim 1, but does not explicitly disclose a method wherein inserting the cannulated device shaft of the tissue eradication device into the target tissue comprises inserting the cannula device shaft having an expanded basket cannula with a plurality of outwardly-extending tissue separation members into the target tissue.
However, Embodiment B of Wall discloses a tissue eradication method wherein inserting the cannulated device shaft of the tissue eradication device into the target tissue comprises inserting the cannula device shaft (Figure 24: device shaft 22) having an expanded basket cannula with a plurality of outwardly-extending tissue separation members (Figure 24: tissue separating members 24) into the target tissue (Col. 9, lines 30-40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Embodiment A Wall with the expanded basket cannula with a plurality of outwardly-extending tissue separation members as taught by Embodiment B of Wall to reduce the adipose tissue content of the areas of the patient in which the treatment is carried out (Col. 9, line 59 – Col. 10, line 8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Embodiment B of Wall (Figure 23) in view of Babaev, further in view of Embodiment A of Wall (Figures 18-22).
Regarding claim 14, Embodiment B of Wall in view of Babaev discloses the tissue eradication method of claim 13, but does not explicitly disclose a method wherein placing at least one cold temperature source in thermal communication with the device shaft comprises placing a cold fluid in thermal communication with the device shaft.
However, Embodiment A of Wall teaches a method wherein placing at least one cold temperature source (Figure 18: cold fluid source 38) in thermal communication with the device shaft (Col. 8, lines 34-37) comprises placing a cold fluid in thermal communication with the device shaft (Col. 8, lines 34-50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Embodiment B Wall with the cold fluid in thermal communication with the device shaft as taught by Embodiment A Wall to induce apoptosis in adipose tissue (Col. 9, lines 11-19).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Baust et al., US 20170172791, herein referred to as "Baust".
Regarding claim 16, Wall discloses a tissue eradication system for at least partially eradicating a target tissue (Col. 1, lines 38-45), comprising: a tissue eradication device (Figure 18: device 101) including: a gripping portion (Figure 18: cannula base 6 and Col. 5, lines 52-58); a cannulated device shaft (Figure 18: cannula 2) extending from the gripping portion (Figure 18: cannula 2 extends from cannula base 6); and a cold temperature source (Figure 18: cold fluid source 38) including: a pump disposed in fluid communication with the cannulated device shaft (Col. 8, lines 42-61); and a cold fluid container (Figure 18: cold fluid source 38) disposed in fluid communication with the pump (Col. 8, lines 42-46), the cold fluid container configured to contain a supply of cold fluid (Figure 18: cold fluid 41 and Col. 8, lines 42-44). Wall does not explicitly disclose a tissue eradication method comprising a tissue eradication device including a fluid temperature control disposed in thermal communication with the cold fluid container.
However, Baust teaches a tissue eradication system ([0006]) comprising a tissue eradication device (Figure 1: medical device 30) including a fluid temperature control disposed in thermal communication with the cold fluid container (Figure 1: container 6 and [0036]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Wall so that it includes fluid temperature control as taught by Baust to control and monitor the temperature of the fluid (Baust [0036]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Baust, further in view of Babaev.
Regarding claim 17, Wall in view of Baust discloses the tissue eradication system of claim 16, but does not explicitly disclose a system further comprising a vibratory motor disposed in contact with at least one of the gripping portion and the cannulated device shaft for vibration of the cannulated device shaft. 
However, Babaev discloses a tissue eradication system ([0013]) comprising a vibratory motor (Figure 1: ultrasound transducer 20) disposed in contact with at least one of the gripping portion and the cannulated device shaft ([0021]) for vibration of the cannulated device shaft (Figure 1: shaft 40). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Wall so that the shaft vibrates as taught by Babaev to create cavitations within the fluid or the tissue (Babaev [0032]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Wall (Figures 18-22) in view of Baust, further in view of Embodiment C of Wall (Figure 12).
Regarding claim 18, Embodiment A of Wall in view of Baust discloses the tissue eradication system of claim 16, and Embodiment A of Wall further discloses a system wherein the cannulated device shaft (Figures 18-22: cannula 2) comprises an elongated cannula wall (Figures 19-22: cannula wall 3), and a cannula lumen (Figures 19-22: cannula interior 4) formed by the cannula wall (Figures 19-22: cannula interior 4 is formed by cannula wall 3). Embodiment A of Wall in view of Baust does not explicitly disclose a system wherein the cannulated device shaft comprises a distal shaft end having a shaft tip, a plurality of tissue separating members extending outwardly from and in spanning relationship between the cannula wall and the distal shaft end and a plurality of fluid flow spaces formed by and between the plurality of tissue separating members and communicating with the cannula lumen.
However, Embodiment C of Wall teaches a system wherein the cannulated device shaft (Figure 12: device shaft 22) comprises a distal shaft end having a shaft tip (Figure 12: distal shaft end 23), a plurality of tissue separating members (Figure 12: tissue separating members 24) extending outwardly from and in spanning relationship between the cannula wall and the distal shaft end (Figure 12: tissue separating members 24 extend out from the cannula wall and span between the cannula wall and the distal shaft end) and a plurality of fluid flow spaces formed by and between the plurality of tissue separating members and communicating with the cannula lumen (Figure 12: there are a plurality of fluid flow spaces formed by and between tissue separating members 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Embodiment A Wall with a plurality of tissue separating members as taught by Embodiment C of Wall to reduce the adipose tissue content of the areas of the patient in which the treatment is carried out (Col. 9, line 59 – Col. 10, line 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794